Citation Nr: 1505411	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic residuals of a jaw injury.


REPRESENTATION

Veteran represented by:	Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972 and from November 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to an evaluation in excess of 10 percent for tracheotomy scar, entitlement to an effective date earlier than August 7, 2009 for the grant of service connection for tracheotomy scar, and entitlement to service connection for sleep apnea have been raised by the record in statements received in October 2012 and October 2013 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for chronic residuals of a jaw injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A bilateral hearing loss disability was not manifested during service, was not manifested within a year of separation from service, and is not shown to be related to service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by his active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002; 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. VA notified the Veteran in November 2009 and December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

The Veteran seeks service connection for bilateral hearing loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology. 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records indicate that on the Report of Medical Examination in October 1968, the Veteran's hearing was normal.  Hearing conservation data in April 1969 show normal hearing in the right ear but decibels of 25 in the left ear at 2000, 3000, and 4000 hertz.  It was noted that the Veteran had had four months exposure to flight line noise.  Hearing conservation data in December 1970 show decibels of 25 at 2000 hertz in the right ear and at 3000 hertz in the left ear.  It was noted that the Veteran had had exposure for two years as a jet engine mechanic.  Hearing conservation data in June 1971 and December 1971 show normal hearing in both ears.  On the Report of Medical Examination in August 1972 for separation from his first period of active service, the Veteran demonstrated decibels of 25 at 3000 and 4000 hertz in the right ear and at 3000 hertz in the left ear.  On the Report of Medical Examination in November 1973, the Veteran's hearing was normal.  On the Report of Medical Examination in May 1977 for separation from his second period of active service, the Veteran demonstrated normal hearing in the right ear and decibels of 25 at 2000 and 4000 hertz in the left ear.  
 
Despite some degree of hearing loss in April 1969, December 1970, August 1972, and May 1977, the Board cannot conclude a chronic hearing loss disability was incurred during service.  The evidence does not show auditory threshold of 40 decibels or greater in any of the required frequencies or 26 or greater in three of the required frequencies.  In addition there are no word recognition scores.  As such, there is no medical evidence that shows that the Veteran suffered from a chronic bilateral hearing disability during service. 
   
As for statutory presumptions, the first showing of a chronic hearing loss disability was not until many years after the Veteran's discharge from service; and with respect to service connection based on continuity of symptomatology, such evidence is lacking here.  To the extent that the Veteran reports continuity of post-service symptoms, the Board finds such allegations to be of limited probative value.  In September 1977, the Veteran filed a claim with VA for benefits evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for hearing loss.  This is inconsistent with any assertion that his hearing loss has existed since service because it is reasonable to conclude that if he believed that he had hearing loss in 1997 that was related to service, he would have claimed service connection for it at that time.  Further, at the April 1978 VA examination, no hearing loss was noted.  

In light of lack of any relevant history reported between August 1977 and August 2009 when the Veteran filed his claim for service connection for hearing loss, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In this case, the Veteran clearly has a current hearing loss disability.  He underwent VA examination in June 2010 at which time pure tone thresholds at 1000, 2000, 3000, and 4000 hertz were 35, 50, 50, and 45 respectively in the right ear and 40, 50, 55, and 55, respectively in the left ear.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional, however, has ever related this condition to the Veteran's military service.  At the April 2010 VA examination, the Veteran reported that he had been a jet engine mechanic for four years and used hearing protection, that he used a headset with a microphone built into it to communicate with the pilot, and checked engines on jets while the engines were running.  The Veteran reported that from 1973 to 1977, he worked in supply delivering parts to aircraft.  He also reported that he was an automotive mechanic for 30 years with some noise and used hearing protection when necessary.  The April 2010 VA examiner opined that given that the Veteran exhibited normal hearing upon entrance and separation from service and given that he had had occupational noise exposure, it was less than likely that the hearing loss and occasional tinnitus were service related.  

The Board notes that there is no opinion of record to the contrary.    

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (finding that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show complaints, treatment, or diagnosis of a hearing loss disability until many years after service.  The Veteran did not begin to state he had experienced hearing loss since service until after he filed his claim for VA compensation in 2009.  

Thus, the record is absent evidence of a bilateral hearing loss disability during service or within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between a current hearing loss disability and the Veteran's active duty service. 

The Board has considered the Veteran's own opinion that his hearing loss is related to active service but does not find him competent to provide an opinion regarding the etiology of his hearing loss as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation; and such issues are, therefore, not susceptible of lay opinions on etiology.  As such, the statements of the Veteran with respect to etiology of his hearing loss cannot be accepted as competent evidence. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for residuals of injury to his jaw during service.

Service treatment records demonstrate that on June 13, 1977, the Veteran underwent an extraction of the left mandibular third molar at a dental clinic.  Four hours later, he returned to the clinic with severe intraoral bleeding.  Intraoral packing was used to control the bleeding, and the Veteran was referred to a physician at the hospital for further evaluation.  Upon arriving at the emergency room, he was having airway obstruction.  Examination revealed a large peripharyngeal hematoma nearly occluding the entire posterior pharynx.  The Veteran underwent emergency tracheotomy; and once the airway was secured, intraoral examination revealed a pulsating, bleeding vessel in the area of the lingual surface of the mandible which was thought to represent an aberrant lingual artery.  The bleeding vessel was ligated, and the Veteran experienced no difficulty after surgery.  The tracheotomy tube was removed after the third day, and the Veteran had rapid resolution of the peripharyngeal hematoma.  The Veteran was discharged on June 24, 1977.    

The Veteran has not been afforded a VA examination with an opinion as to the etiology of his claimed disability. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As such, the Board notes that there was extraction of the left mandibular third molar during service.  There is also evidence, by way of personal testimony, that the Veteran experienced jaw pain and swelling after the extraction and that, to this day, he still feels pain inside of his jaw.

As such, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a current, chronic jaw disorder related to his active duty service.

Additionally, any outstanding records should be identified and obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his jaw that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic disorders related to the jaw and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include oral surgery conducted in June 1977.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


